Exhibit 5.1 March 14, 2017 Achaogen, Inc. 7000 Shoreline Court, Suite 371 South San Francisco, CA 94080 Re: Registration Statement on Form S-8; 2,053,712 shares of Common Stock, par value $0.001 per share Ladies and Gentlemen: We have acted as special counsel to Achaogen, Inc., a Delaware corporation (the “Company”), in connection with the registration by the Company of up to 2,053,712 shares of Common Stock of the Company, par value $0.001 per share (the “Shares”), issuable under the Company’s 2014 Equity Incentive Award Plan (the “2014 Plan”), the 2014 Employment Commencement Incentive Plan (the “Inducement Plan”) and the 2014 Employee Stock Purchase Plan (together with the Inducement Plan and the 2014 Plan, the “Plans”). The Shares are included in a registration statement on Form S–8 under the Securities Act of 1933, as amended (the “Act”), filed with the Securities and Exchange Commission (the “Commission”) on March 14, 2017 (the “Registration Statement”).This opinion is being furnished in connection with the requirements of Item 601(b)(5) of Regulation S-K under the Act, and no opinion is expressed herein as to any matter pertaining to the contents of the Registration Statement or the related prospectuses, other than as expressly stated herein with respect to the issuance of the Shares.
